                    Case 5:15-cv-00445-DNH-TWD Document 195 Filed 02/21/19 Page 1 of 1

                          DEPARTMENT OF LAW
                          OFFICE OF THE CORPORATION COUNSEL
                          CITY OF SYRACUSE, MAYOR BEN WALSH



                          February 21, 2019

Kristen E. Smith          VIA ELECTRONIC FILING
Corporation Counsel       Hon. David N. Hurd
                          Alexander Pirnie Federal Bldg. and U.S. Courthouse
Joseph W. Barry III       10 Broad Street
First Assistant
Corporation Counsel       Utica, New York 13501

Christina F. DeJoseph     Re:          Grant v. City of Syracuse, et al.
Senior Assistant                       Fed. Civ. Action No.: 5:15-CV-00445-DNH-TWD
Corporation Counsel

Catherine E. Carnrike     Dear Judge Hurd,
Meghan E. Ryan
Amanda R. Harrington      Insofar as the Court intends to review and consider Plaintiffs’ counsel’s letter motion for
John C. Black Jr.
Kathryn M. Ryan
                          additional attorney’s fees, dated February 13, 2019 (see Dkt. No. 194), Defendants
Ramona L. Rabeler         respectfully request an opportunity to respond pursuant to N.D.N.Y. Local Rule 7.1(b) by a
Erica T. Clarke           reasonable date within the Court’s discretion.
Todd M. Long
Khalid Bashjawish         We thank you very much for your attention and consideration in this matter.
Janet M. Fall
Lee R. Terry
Sarah A. Lafen
Daniel C. Bollana         Respectfully submitted,
                                  /s/
                          Todd M. Long, Esq.
                          Assistant Corporation Counsel (Federal Bar ID: 519301)

                          TML/
                          CC: All counsel of record (via CM/EC)




Department of Law
Office of Corp. Counsel
233 E. Washington St.
City Hall, Room 300
Syracuse, N.Y. 13202

Office 315 448-8400
Fax 315 448-8381
Email law@syrgov.net

www.syrgov.net



                                          Service of papers or process by facsimile or other electronic methods is not acceptable.
